On March 20,1998, the defendant was sentenced to the following: Count I: ten (10) years in the Montana State Prison, to be served concurrently with the sentence imposed in DC-97-005(A); Count II: ten (10) years in the Montana State Prison, all suspended, to be served consecutively to the sentences imposed for Count I and in DC-97-005(A). The defendant is designated a Persistent Felony Offender and is sentenced to an additional ten (10) years in the Montana State Prison, all suspended, to be served consecutively to the sentences imposed for Count I and II and in DC-97-005(A).
On November 4, 1999, the defendant’s application for review of that sentence was considered a second time by the Sentence Review Division of the Montana Supreme Court, following a request by the defendant for a rehearing before the Sentence Review Board.
The defendant was present and advised of his right to be represented by counsel. The Defendant proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the Amended Judgment and Commitment to the State Penitentiary dated September 16, 1998 shall be amended, on Count I only, to seven (7) years in the Montana State Prison, with three (3) years suspended, to be served concurrently to the sentence imposed in DC-97-005(A).
It is the intent of this panel to make the defendant parole eligible on this charge at approximately the same time as he would be parole eligible in DC-97-005(A). The reason for this modification is based upon the agreement of the deputy county attorney, expressed in writing to Mr. Gowan and to the Sentence Review Board.
Done in open Court this 4th day of November, 1999.
*88DATED this 9th day of December, 1999.
Chairman, Hon. Richard G. Phillips, Member, Hon. Jeffrey H. Langton and Alt. Member, Hon. Robert Boyd